DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

After a thorough search of the present application and in light of prior art made of record, applicant’s amendments and remarks filed on February 2, 2021, claims 1 and 3-20 are hereby allowed. Claim 2 is previously or currently cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1, 10 and 17.

As per claim 1: the prior art or record Alrod et el. (US 2015/0234706) or Koudele et al. (US 2019/0278655) taken singly or in combination fail to teach, anticipate, suggest, or render obvious the foregoing limitations, “wherein the bit error rate is based on a summation of a number of threshold voltages in a region between or among two threshold voltage distributions and programming a plurality of memory cells with M+n bits per cell based on the determined bit error rate, wherein n is an integer of 1 or more”.  Consequently, claim 1 is allowed over the prior arts. 
    
As per claim 10: the prior art or record Alrod et el. (US 2015/0234706) or Koudele et al. (US 2019/0278655) taken singly or in combination fail to teach, anticipate, suggest, or render obvious the foregoing limitations, “determine a number of threshold voltages in one or more regions within a distribution of threshold voltages used to program or erase a memory medium, wherein the number of threshold voltages in one or more regions within a distribution of threshold voltages used to program or erase a memory medium comprises a summation of a number of threshold voltages in a region between or among an erase threshold voltage distribution and an adjacent program threshold voltage distribution and a number of threshold voltages in at least one region between or among two or more program threshold voltage distributions”.  Consequently, claim 10 is allowed over the prior arts. 

As per claim 17: the prior arts or record Alrod et el. (US 2015/0234706) or Koudele et al. (US 2019/0278655) taken singly or in combination fail to teach, anticipate, suggest, or render obvious the foregoing limitations, “determine a number of threshold voltages in one or more regions associated with the portion of the plurality of cells, wherein the one or more regions comprise a region between or among adjacent threshold voltage distributions.”  Consequently, claim 17 is allowed over the prior arts. 

The above features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 3-9, 11-16 and 18-20 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.

An updated search of prior arts has been conducted. The prior art searched and investigated in the database and domains does not fairly teach or suggest the teaching of the claimed subject matter as described above and reflected by the combined elements in each of the independent claims 1, 10 and 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.



Conclusion
The following prior arts made of record, listed on form PTO-892, and not relied upon, if any, are considered pertinent to applicant's disclosure:

Jeon (US 2017/0293524 A1) teaches estimating error bits of target data based on reference data read from at least one reference page corresponding to the plurality of memory cells of the target data, and performing an error correction operation to the target data based on a result of the estimation..
Shi et al. (US 2018/0357013 B2) teaches a method for accessing a flash memory device.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ENAMUL MD KABIR whose telephone number is (571)270-7256.  The examiner can normally be reached on 10:00-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ENAMUL M KABIR/
Examiner, Art Unit 2112


/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112